180 Ga. App. 710 (1986)
350 S.E.2d 313
MILLER
v.
THE STATE.
72871.
Court of Appeals of Georgia.
Decided October 30, 1986.
Carl P. Greenberg, for appellant.
Robert E. Wilson, District Attorney, John H. Petrey, Assistant District Attorney, for appellee.
BEASLEY, Judge.
Miller's motion to dismiss his indictment for cocaine possession for failure to comply with OCGA § 42-6-20, Art. III (a) was denied by the trial court. Although Miller, who was represented by counsel, filed a pro se motion for certificate of immediate review, no certificate is contained in the record. The enumeration of error addresses only the *711 OCGA § 42-6-20 issue. Miller and his counsel have agreed to waive his rights under OCGA § 42-6-20, Art. IV (c) in order to appeal the Art. III (a) question.
Because we conclude that this issue is one for which a certificate of immediate review and petition for interlocutory appeal were required, however, the appeal must be dismissed. OCGA § 5-6-34 (b); Webster v. State, 251 Ga. 465 (306 SE2d 916) (1983); see Price v. State, 237 Ga. 352 (2) (227 SE2d 368) (1976).
This is not a question involving speedy trial rights under OCGA § 17-7-170, which would be directly appealable. Hubbard v. State, 254 Ga. 694 (333 SE2d 827) (1985). Therefore, the appeal is dismissed.
Appeal dismissed. Deen, P. J., and Benham, J., concur.